Citation Nr: 1135357	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-26 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hiatal hernia, gastroesophageal reflux disease, heartburn, or other related symptoms.

3.  Entitlement to service connection for a right arm disorder.

4.  Entitlement to service connection for a left arm disorder.

5.  Entitlement to an increased rating for right wrist disability, currently rated 10 percent disabling. 

6.  Entitlement to restoration of a 30 percent rating for right foot disability, including tarsal tunnel syndrome with hallux valgus.

7.  Entitlement to restoration of a 30 percent rating for left foot disability, including tarsal tunnel syndrome with hallux valgus.

8.  Entitlement to an initial rating greater than 30 percent for depressive disorder. 

9.  Entitlement to an initial rating greater than 10 percent for tinnitus.

10.  Entitlement to an initial rating greater than 10 percent for right foot bunionectomy scar.

11.  Entitlement to an initial rating greater than 10 percent for left foot bunionectomy scar.

12.  Eligibility for Dependents' Educational Assistance.

13.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from May 1997 to June 1999.  

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2007-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for hearing loss disability; tinnitus; a sliding hiatal hernia; disabilities of the left wrist, left arm and right arm; and for depressive disorder with anxiety and insomnia.  The decision also denied an increased rating for right wrist disability.  The Veteran's December 2007 notice of disagreement (hereinafter: NOD) addresses all issues.  

In June 2008, the RO issued a rating decision that granted service connection and a 50 percent rating for sleep apnea, denied service connection for left testicle pain, denied service connection for a jaw condition with temporal mandibular joint, denied a rating greater than 30 percent for the right foot, denied a rating greater than 30 percent for the left foot, continued a noncompensable rating for right testicle pain, and denied Dependents Educational Assistance.  

In July 2008, the RO denied service connection for post-traumatic stress disorder (PTSD) and for a dental condition.  In September 2008, the Veteran expressed dissatisfaction with parts of the June 2008 and the July 2008 rating decisions.  His September 2008 NOD does not, however, appear to include the denial of service connection for the left testicle or the denial of service connection for the jaw and temporal mandibular joint, or the noncompensable rating assigned the right testicle.  Thus, those issues are not on appeal.  Nor does the Veteran's NOD appear to include the denial of service connection for PTSD and a dental condition that were denied in July 2008.  Thus, those issues are not on appeal.  

The RO issued a statement of the case (hereinafter: SOC) in September 2008 that addresses service connection for a bilateral hearing loss disability, a sliding hiatal hernia, the left wrist, the left arm, the right arm, and a 10 percent rating for the right wrist.  

In September 2008, the RO issued a rating decision that granted service connection for depressive disorder (30 percent), tinnitus (10 percent), a right foot bunionectomy scar (10 percent), and left foot bunionectomy scar (10 percent).  Confusion exists concerning the initial 30 percent rating for depression.  The September 2008 RO cover letter notified the Veteran that depression has been rated noncompensably, whereas the rating decision itself reflects that a 30 percent rating was assigned.  In September 2008, the Veteran submitted another NOD that appears to pertain to the initial ratings for depression, tinnitus, a right foot scar, and a left foot scar.  No SOC has been issued with respect to these issues and it is not clear that the Veteran has withdrawn his NOD.  Thus, a remand is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In October 2008, the Veteran submitted a VA Form 21-4138, Statement In Support Of Claim, in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals.  This document perfects an appeal of the issues set forth in the September 2008 SOC, that is, service connection for bilateral hearing loss, a sliding hiatal hernia, the left wrist, the left arm, the right arm, and a 10 percent rating for the right wrist.  

In May 2009, the RO issued an SOC that addresses the two 30 percent ratings for the feet and the denial of Dependents Educational Assistance benefits.  In July 2009, the Veteran submitted a VA Form 9, Appeal to the Board of Veterans' Appeals, thus perfecting an appeal for those benefits.

In a December 2009-issued rating decision, the RO reduced the right foot rating from 30 to 20 percent and reduced the left foot from 30 to 20 percent, both reductions effective on December 3, 2009.  At his hearing before the undersigned, the Veteran clarified that he was limiting his appeal with respect to the feet to the matter of entitlement to restoration of the 30 percent ratings; he indicated that he was not seeking ratings in excess of 30 percent for either foot. 

The claims files also contain rating decisions that were issued earlier than any mentioned above and the Veteran did commence appeals of various issues decided in those earlier-dated decisions; however, in April 2007 the Veteran requested, in writing, to withdraw all pending appeals.  As the Veteran's request to withdraw is timely, the Board deems those earlier-dated appeals withdrawn.  

While the Veteran has appealed for service connection for a hiatal hernia, the medical files contain evidence of hiatal hernia, GERD, heartburn, and other gastrointestinal symptoms.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled.  Therefore, the Board has re-characterized the issue to reflect consideration of service connection of all gastro-intestinal-related symptoms.

During his January 2011 hearing, the Veteran submitted clinical records and other evidence.  These records have been associated with the claims files.  In February 2011, the Veteran waived his right to initial RO consideration of this evidence.  Thus, a remand will not be necessary for this procedural safeguard.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Where a claimant or the record raises the question of unemployability due to a disability for which an increased rating is sought, then part and parcel to that increased rating claim is whether a total rating based on individual unemployability (TDIU) is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because entitlement to TDIU is inextricably intertwined with the rating issues on appeal, the Board assumes jurisdiction over an implied claim for TDIU and has added it as an issue to page 2.  

Service connection for hiatal hernia, gastro esophageal reflux disease, heartburn, or other related symptom, a left wrist disorder, any right arm disorder, and any left arm disorder, entitlement to an increased rating for the right wrist, entitlement to TDIU and entitlement to Dependents' Educational Assistance are addressed in the REMAND portion of the decision below.  Also addressed in the REMAND portion below are the initial ratings assigned for depressive disorder (30 percent), tinnitus (10 percent), a right foot bunionectomy scar (10 percent), and left foot bunionectomy scar (10 percent).  These issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran had normal hearing, bilaterally, upon entry into active military service.  

2.  The Veteran was exposed to acoustic trauma in service.

3.  The Veteran has left ear hearing loss which is related to acoustic trauma in service.

4.  The Veteran does not have right ear hearing loss for VA purposes.  

5.  The evidence at the time of the reduction of the 30 percent evaluation for right foot disability did not demonstrate improvement in the disorder.  

6.  The evidence at the time of the reduction of the 30 percent evaluation for left foot disability did not demonstrate improvement in the disorder.  


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

2.  Right ear hearing loss was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

3.  The criteria for restoration of a 30 percent schedular rating for right tarsal tunnel syndrome with hallux valgus have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5112 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2010).

4.  The criteria for restoration of a 30 percent schedular rating for left tarsal tunnel syndrome with hallux valgus have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5112 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, adequate notice was provided in an April 2007 notice letter, issued prior to any unfavorable decision on the claims.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, such notice was provided in March 2006, April 2007, and December 2007.  

VA also has a duty to assist the claimant in the development of the claims.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private clinical records.  A hearing was provided.  The claimant was afforded VA medical examinations.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Service Connection

The appealed October 2007 rating decision denied service connection for bilateral hearing loss; tinnitus; a sliding hiatal hernia; disabilities of the left wrist, left arm, and right arm; depressive disorder, anxiety, and insomnia.  Service connection was later granted for depressive disorder and tinnitus.  Anxiety and insomnia symptoms are considered in the rating assigned for depressive disorder, thus, no service connection issue remains with respect to an acquired psychiatric disability.  What remains on appeal of that decision is service connection for bilateral hearing loss disability, a sliding hiatal hernia, the left wrist and arm, and the right arm.  

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) evidence of current disability; and (3) evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as other organic diseases of the nervous system, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

Bilateral Hearing Loss Disability 

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385 (2010), which provides:

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

A March 1997 enlistment examination report reflects normal hearing, bilaterally.  The Veteran underwent another hearing examination in December 1997.  This military audiometry report mentions, "Routinely Exposed to Hazardous Noise."  Hearing was normal, bilaterally.  The Veteran underwent a medical board examination in September 1998, but his hearing was not tested during that examination.  He did not undergo a separation examination.  Rather, he underwent a VA pre-discharge examination in December 1998.  His hearing was not tested, however.  

In an April 2007 claim, the Veteran requested service connection for hearing loss.  He alleged noise exposure from serving in the "combat arms," that is, the military components that engage and destroy the enemy.  He reported exposure to battle tanks, explosives, and heavy equipment.  His DD-214 reflects that he served as a medical specialist. 

A March 2007 VA ear-nose-throat consultation report reflects that the Veteran had complained of right ear hearing loss.  The examiner suspected left external otitis.  

An April 2007 VA audiology consultation report reflects a left ear hearing loss disability, but normal hearing thresholds in the right ear.  The left ear had a 40 db threshold at 1000 Hertz.  Hearing thresholds at all other pertinent frequencies were greater than 26.  The right ear hearing thresholds were all 25 decibels (db) or lower.  Speech reception thresholds were 100 percent in the right ear and 100 percent in the left ear.  Regardless of the significant finding of a left ear hearing loss disability, the audiologist concluded that there was a hearing loss in the right ear, but no loss the left ear. 

An August 2008 VA audiology consultation report reflects normal hearing in both ears.  No right or left ear hearing threshold was greater than 20 db.  Word recognition scores were 96 percent in each ear.  The audiologist linked tinnitus to military noise exposure and later, the RO granted service connection for tinnitus. 

In January 2011, the Veteran testified before the undersigned that he was assigned to an Infantry unit and fired a lot of cannons and threw a lot of grenades.  He testified that "we" fired artillery a lot and that "we" were around heavy equipment "24/7."  He testified that his hearing "has never been the same" since active service.  

In Hensley v. Brown, 5 Vet. App. 155, 159, (1993), the Secretary posited that where the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system, and post-service test results that meet the criteria of 38 C.F.R. § 3.385.  VA rating authorities must evaluate available testimony, clinical data, diagnoses, and any medical opinions relevant to the issue.  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometry test results resulting in an upward shift in tested thresholds in service, though still not meeting the requirements for a "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometry testing produces findings meeting the requirements of 38 C.F.R. §  3.385, rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  

In this case, an STR specifically records that the Veteran was exposed to hazardous noise.  The Veteran competently, credibly, and persuasively testified to such noise.  It is not possible to ascertain his hearing level at the time of discharge because no hearing examination was offered.  A VA audiometry evaluation notes a left ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  A VA examiner has found sufficient noise exposure during active service to cause tinnitus, and thus noise has adversely affected the auditory system.  As the Court stressed in Hensley, supra, where the regulatory threshold requirements for hearing disability are not met until several years after separation from service, there must be evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results that meet the criteria of 38 C.F.R. § 3.385.  These requirements are clearly met for the left ear.  

While the most recent VA audiology evaluation failed to detect a hearing loss disability in either ear, this is of little consequence because the earlier VA audiometry evaluation did detect a hearing loss disability in the left ear.  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court stressed that the specific service connection requirement of a current disability is satisfied when the disability is "current at the time a claim is filed" even where the disability resolves prior to the Secretary's adjudication of the claim.  See also Gilpin v West, 155 F.3d 1353 (Fed. Cir. 1998).

Regarding whether the left ear disability has resolved, or whether any hearing loss disability simply fluctuates in severity, or whether some other factor is present, the Board must reconcile the variances in hearing loss during the appeal period into a consistent picture that accurately represents all elements of the disability.  38 C.F.R. § 4.2.  "It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the rating may accurately reflect the elements of disability present."  Moreover, as noted above, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

After considering all the evidence of record, including the testimony, the Board finds that the evidence for service connection for a left ear hearing loss disability is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for a left ear hearing loss disability will therefore be granted.  

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against service connection for a right ear hearing loss disability because there has been no right ear hearing loss disability shown during the appeal period.  Although the Veteran has some medical training, and acknowledging that even laypersons may be competent to describe observable symptoms such as decreased hearing, the determination of whether diminished hearing constitutes hearing loss for VA purposes is dependent not on medical opinion, but rather on specific audiometric findings.  Such findings require specialized equipment, and the determination of whether there is hearing loss for VA purposes therefore is clearly beyond the competency of the Veteran, regardless of his medical training.  The audiometric testing in this case shows that he in fact does not have right ear hearing loss for VA purposes.  Because the preponderance of the evidence is against the right ear claim, the benefit of the doubt doctrine is not for application.  

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).

Additionally, if a Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then a total rating based on individual unemployability (TDIU) as a result of that disability must be considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination, including during flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).





Right and Left Tarsal Tunnel with Hallux Valgus

The Board initially notes that the provisions of 38 C.F.R. § 3.105(e) were not applicable to the reductions, as the Veteran's combined rating for his service-connected disorders remained the same despite the reductions.  With respect to whether the evidential requirements for reducing the evaluation have been met, the Board notes that the provisions of 38 C.F.R. § 3.344(a), regarding stabilization of disability ratings, are for application, since the veteran's separate 30 percent evaluations had been in effect for a period of five years or more. The evaluations were in effect from January 17, 2002, until the reductions effective December 3, 2009.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).

The provisions of 38 C.F.R. § 3.344(a) require a review of the entire record of examinations and the medical-industrial history to ascertain whether the recent examination was full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings will not be reduced on any one examination, except where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated, and it is reasonably certain that any material improvement will be maintained under the ordinary conditions of life.   38 C.F.R. § 3.344. 

The Veteran's foot disorders are rated under Diagnostic Codes5299-5284.  Moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent evaluation requires moderately severe residuals.  A 30 percent rating requires severe residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

A July 2006 VA clinical report notes continued chronic arthritis pain in both feet.  

A January 2007 VA compensation examination report reflects a complaint of persistent pain in both feet.  The pain was felt mainly in the soles and heels.  The Veteran also reported swelling, throbbing, and sensitivity to cold.  The third metatarsal seemed painful and all toes became numb.  Flare-ups occurred during weight-bearing and foot pains even caused difficulty sleeping.  He was currently unemployed, but going to school.  The examiner noted that the Veteran did not wear orthotic inserts in his shoes.  The diagnosis was right and left tarsal tunnel syndrome.

A March 2008 VA podiatry compensation examination report mentions that during active service, bilateral tendon release/lengthening surgeries were performed.  The report mentions that in 2001 and 2005, VA performed further surgeries on the feet.  The podiatrist noted that the plantar surfaces, the arches, and heels were painful on weight-bearing.  There was increased pain and fatigability while standing and walking.  There were flare-ups of joint disease of each foot.  The first metatarsophalangeal joint of each foot was stiff.  The Veteran could walk less than a mile and stand for only one hour.  The podiatrist felt that the Veteran needed custom shoes and shoe inserts.  His gait was antalgic.  X-rays showed post-surgical changes in each foot.  The examiner found bilateral hallux rigidus and bilateral plantar fasciitis.  The examiner felt that the disability was moderate in severity, but not permanently disabling.

In a July 2009 substantive appeal, the Veteran reported that his feet were worsening.  He reported that he was being treated privately for his feet disabilities and that further surgery was necessary.  He later submitted an August 2009 private medical report of a right foot endoscopic plantar fasciotomy.  

A December 2009 VA podiatry compensation examination report reflects that the claims files were unavailable.  The report notes that the right fasciotomy was still sore and healing.  The podiatrist felt that tarsal tunnel syndrome and hallux valgus were "progressively worse."  The podiatrist identified pain, swelling, heat, redness, stiffness, fatigability, weakness, lack of endurance, and flare-ups.  These symptoms appeared when standing and walking.  Redness appeared at the incision sites on the feet, but most other symptoms involved the entire foot, bilaterally.  The examiner then reported (confusingly) that there was no swelling or weakness.  The examiner felt that the disability would have severe effects on various activities of daily living.  The examiner noted that the Veteran had lost 2-weeks of work during the recent 12 months, because of foot surgery.

In January 2011, the Veteran testified before the undersigned that his feet were painful and became fatigued easily.  He testified that severe pain was present.  He testified that during the time between the March 2008 and November 2009 VA examinations, his feet worsened.  He testified that he obtained, from private medical sources, additional orthotics and medications for his feet.  

The December 2009 VA examination on which the reductions were based was clearly inadequate and not full and complete.  On its face, the report is inconsistent concerning such factors as whether weakness in the feet was or was not present.  The Board also points out that the symptoms reported and elicited are not inconsistent with the 30 percent evaluations previously assigned.  In reviewing the examination report and the other evidence of record, the Board finds that the Veteran's bilateral foot disorders clearly have not improved in severity since the initial assignment of the 30 percent evaluations.  As such, the Board finds that the rating reductions are void ab initio, and that the 30 percent evaluations must be restored. 

At his hearing, the Veteran made clear that restoration of the 30 percent evaluations would satisfy any appeal with respect to the feet (except as to the scarring issues mentioned in the Remand section).  Consequently, there is no increased rating issue with respect to either foot currently before the Board.


ORDER

Service connection for a left ear hearing loss disability is granted.  

Service connection for a right ear hearing loss disability is denied.  

A schedular rating of 30 percent for right tarsal tunnel syndrome with hallux valgus is restored, effective the date of the reduction.  

A schedular rating of 30 percent for left tarsal tunnel syndrome with hallux valgus is restored, effective the date of the reduction.  



REMAND

Sliding Hiatal Hernia 

The Veteran's STRs contain an August 1998 clinical report that mentions a 9-month history of stomach cramps that the Veteran believed was due to medications.  A December 1998 VA pre-separation general medical compensation examination does not mention any gastrointestinal-related complaint. 

An October 2001 VA review of systems clinical report notes that the Veteran denied any GERD, hiatal hernia, ulcer, heartburn, indigestion, or abdominal pain.  In July 2006, however, a VA out-patient treatment report noted GERD and a July 2006 VA upper-gastrointestinal study showed a small sliding hiatal hernia with gastroesophageal reflux. 

In April 2007, the Veteran requested service connection for a sliding hiatal hernia.  He alleged that this was caused by medications taken for service-connected disabilities, including bilateral tarsal tunnel, degenerative joint disease of the knees, de Quervains syndrome of the wrists, irritable bowel syndrome, bilateral hip pains, migraines, and others.  The claims files reflects that service connection for these and other disabilities (except the hip pains, which are not service-connected at this time) has been in effect since the Veteran's discharge from active service.   

In the appealed October 2007 RO rating decision, the RO denied the claim based on no evidence of sliding hiatal hernia during active service.  The RO failed to address the claim submitted by the Veteran, that is, a claim for secondary service connection for a hiatal hernia.  

In May 2008, the Veteran submitted private medical reports from a Dr. Fisher, one of which notes a diagnosis of hiatal hernia in December 2006.  Another private report notes heartburn in October 2006.  In October 2006, yet another physician, Dr. K. Kwong, noted that the Veteran had had a hiatal hernia in 2004.  In December 2006, cardiologist C. Yung, M.D., noted a history of GERD and hiatal hernia.  

A July 2010 report from Boca Raton VA clinic notes active hiatal hernia, reflux, and diverticulosis.  

In January 2011, the Veteran testified before the undersigned that he first noticed heartburn symptoms while on active duty.  He testified that his military physicians told him that his heartburn was caused by anti-inflammatory medications.  He testified that more recently he was told that he had diverticulosis.  He testified that the Boca Raton VA outpatient facility was treating his hiatal hernia, GERD, and acid reflux, and asked the Board to get those records.   

VA's duty to assist includes obtaining VA medical records and providing a VA medical opinion when necessary.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  It would be helpful prior to adjudication if a medical opinion addressing the etiology of the Veteran's sliding hiatal hernia were obtained.  Relevant clinical reports from the Boca Raton VA clinic should also be obtained.  

Left Wrist 

A May 1998 STR reflects a complaint of 8-months of multiple joint pains, although the left wrist was not specifically mentioned.  A whole body bone scan was normal, except for the knees.  

A December 1998 VA pre-separation general medical compensation examination report discusses right wrist tenosynovitis and notes that X-rays of both wrists were normal. 

The claims files reflect that in August 1999, service connection was granted for right wrist tenosynovitis with de Quervain's syndrome, but there no mention of a left wrist symptom or a claim for service connection for the left wrist.  

A September 2001 VA QTC referral compensation examination report does not mention the left wrist.  A June 2002 VA QTC referral compensation examination report mentions that the left wrist was normal.  

In April 2007, the Veteran requested an increased rating for "both wrists."  He reported pain, numbness, and weakness of both wrists.  The RO then developed a claim for service connection for the left wrist.  

A May 2007 VA joints compensation examination report fails to address the left wrist.  The report does note a painful, service-connected right wrist.

A November 2007 VA orthopedic consultation report notes bilateral wrist pains developing gradually over the years, worse on the left, with swelling.  A small dorsal ganglion cyst of the left wrist was noted.  It was too small for aspiration.  Bilateral wrist splints were ordered.

In January 2011 the Veteran testified before the undersigned that while in Korea he slipped while jumping between two tanks and wrenched both wrists.  He testified that a doctor later found tendonitis and tenosynovitis in both wrists.  He testified that he takes pain killers for both wrists and that he wears wrist braces.  He recalled receiving medical treatment for the left wrist at a battalion aid station in Korea.  

VA's duty to assist includes providing a VA medical examination to determine the nature and etiology of the left wrist pain and swelling noted in the treatment reports.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Left Arm; Right Arm

The STRs do not mention an arm complaint, except to note a history of multiple joint pains.  A December 1998 VA pre-discharge examination does not mention an arm complaint.  An August 2001 QTC referral VA compensation examination report does not mention an arm complaint.  An October 2001 VA review of systems report reflects that the Veteran had no muscle pain or weakness, claudication, tremor, loss of function, or fibromyalgia.  A June 2002 VA QTC referral compensation examination report does not mention an arm complaint.

In April 2007, the Veteran requested an increased rating for both arms, although neither arm is service-connected.  He reported pain, numbness, and weakness of both arms.  

A May 2007 VA joints compensation examination report fails to address the arms.  The report does note a painful, service-connected right wrist.

A November 2007 VA orthopedic consultation report does not mention the arms.  Likewise, a July 2010 VA review clinical report mentions active health concerns, but does not mention the arms.  It does mention that the Veteran denied any muscle symptom.  

In January 2011 the Veteran testified before the undersigned that during active service right and left arm pains began while doing push-ups.  He later testified that his arm pains began after falling into a ditch in Korea.  He testified that both arms have the same symptoms and history and that these pains have continued.  Currently, his arm pains are so severe that he wears compression stockings over them.  He testified that his arms ache from the neck on downward.  He testified that his doctor says that it is simply a muscle strain.  

VA's duty to assist includes providing a VA medical examination to determine the nature and etiology of the claimed right and left arm complaints.  38 U.S.C.A. § 5103A; McLendon, supra.


Right Wrist

Tenosynovitis with de Quervain's Syndrome of the right wrist has been rated 10 percent disabling for the entire appeal period under Diagnostic Code 5215.  In April 2007, the Veteran requested an increased rating due to increased pain, numbness, and weakness.  

A May 2007 VA joints compensation examination report notes a painful right wrist.  The Veteran took tramadol daily, for pain.  Stiffness and weakness was shown.  Flare-ups of pain occurred.  Dorsiflexion was to 60 degrees and palmar flexion was to 80 degrees.  Ulnar deviation was to 45 degrees and radial deviation was to 20 degrees.  Crepitus, tenderness, and painful movement were noted.  A November 2007 VA orthopedic consultation report notes bilateral wrist pains developing gradually over the years, worse on the left, with swelling.  Bilateral wrist splints were ordered.

In January 2011, the Veteran testified before the undersigned that his right wrist has worsened over the years and makes it hard to drive or operate a vehicle.  He testified that his job requires full use of his arms and hands.  He could not recall the date of his most recent wrist examination, but felt that the wrist has worsened since then.  

In Caffrey v Brown, 6 Vet App 377, 381 (1994), the Court held that if a material change in the disability occurs, a fresh medical examination is required.  Because a material worsening in the disability since the most recent examination has been alleged, the Board must remand this case for another examination.  

Initial Ratings for Depressive Disorder, Tinnitus, Right and Left Foot Bunionectomy Scars 

In September 2008, the RO issued a rating decision that granted service connection for depressive disorder (30 percent), tinnitus (10 percent), a right foot bunionectomy scar (10 percent), and left foot bunionectomy scar (10 percent).  Confusion exists concerning the initial 30 percent rating for depressive disorder.  The September 2008 RO cover letter notified the Veteran that depressive disorder has been rated noncompensably, whereas the rating decision itself reflects that a 30 percent rating was assigned for depressive disorder.  In any event, on September 19, 2008, the RO received another Statement In Support Of Claim from the Veteran that appears to contain an NOD pertaining to the September 2008 rating decision.  No SOC has been issued with respect to these issues and it is not clear that the Veteran has withdrawn his NOD.  In accordance with 38 C.F.R. § 19.26, unless the matter has been resolved by a grant of benefits or the NOD is withdrawn by appellant or his representative, the agency must prepare an SOC.  Thus, a remand is necessary.  Manlincon, supra; VAOPGCPREC 16-92.  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Dependents' Educational Assistance

Entitlement to Dependents' Educational Assistance depends, in part, on whether the Veteran is permanently and totally disabled due to service-connected disabilities.  He has repeatedly asserted that he is permanently and totally disabled due to service-connected disabilities.  In a February 2009 letter bearing the signature of the Veterans Service Center Manager of the RO, VA certified that the Veteran was permanently and totally disabled due to service-connected disability or disabilities.  That letter also notes that such a conclusion was "taken from VA records."  Because the decision above grants additional benefits and because entitlement to Dependents' Educational Assistance could be impacted by the outcome of the remanded claims, the AMC must re-adjudicate the claim for Dependents' Educational Assistance after other development has been completed.  

TDIU

The record raises the issue of entitlement to TDIU.  TDIU may be assigned where the schedular rating is less than total when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).  In this case, the TDIU claim has not been developed for Board review and is remanded in accordance with the Court's holding in Rice, supra.  

Also, the Veteran currently enjoys a 100 percent schedular rating.  This rating does not preclude consideration of a simultaneous TDIU rating.  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that it might benefit the Veteran to obtain or retain a TDIU rating, even where a 100 percent schedular rating has also been granted.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should attempt to obtain any VA treatment report pertinent to treatment for hiatal hernia/GERD/ heartburn/diverticulosis, not previously associated with the record, from the Boca Raton, Florida, VA clinic.  The AMC should also attempt to obtain any pertinent private treatment report not currently of record.  

2.  After the above development has been completed, the claims files should be forwarded to an appropriate physician, such as a gastroenterologist, for an opinion. The claims file and a copy of this remand must be made available to the physician for review.  The physician should review the claims file and answer the following:

I.  Is it at least as likely as not (50 percent or greater possibility) that the sliding hiatal hernia noted in the July 2006 VA UGI study and/or the GERD/reflux/diverticulosis noted in a July 2010 VA clinical report were caused by or aggravated by any medication taken for service-connected disability? 

II.  If the answer above is "no", then is it at least as likely as not that sliding hiatal hernia, GERD, reflux, and/or diverticulosis began during active service?  

III.  If the physician is unable to provide the requested information, he or she should clearly so state.  The physician must set forth a rationale underlying any opinion expressed in a legible report.  The Veteran may be examined for this purpose if necessary.  

3.  The Veteran should be scheduled for an examination by an appropriate specialist to determine the nature and etiology of any left wrist disorder.  The claims file and a copy of this remand must be made available to the physician for review.  The physician should review the claims file, elicit a history of relevant symptoms from the Veteran, examine the left wrist, and answer the following:

I.  What is the diagnosis or diagnoses for the left wrist?

II.  For each left wrist-related diagnosis offered, is it at least as likely as not (50 percent or greater possibility) that the disability was caused by active military service? 

III.  If the answer above is "no", then is it at least as likely as not that the service-connected right wrist has caused overuse of the left wrist, thereby aggravating it?  

IV.  If the physician is unable to provide the requested information, he or she should clearly so state.  The physician must set forth a rationale underlying any opinion expressed in a legible report.  

4.  The Veteran should be scheduled for an examination by an appropriate specialist to determine the nature and current severity of the service-connected right wrist disorder.  The claims file and a copy of this remand must be made available to the physician for review.  

5.  The Veteran should be scheduled for an examination by an appropriate specialist to determine the nature and etiology of any right and/or left arm disorder.  The claims file and a copy of this remand must be made available to the physician for review.  The physician should review the claims file, elicit a history of relevant symptoms from the Veteran, examine the arms, and answer the following:

I.  What is the diagnosis or diagnoses for each arm?

II.  For each arm-related diagnosis offered, is it at least as likely as not (50 percent or greater possibility) that the disability was caused by active military service? 

III.  If the answer above is "no", then is it at least as likely as not that the service-connected right wrist has caused overuse of the left arm, thereby aggravating it?  

IV.  If the physician is unable to provide the requested information, he or she should clearly so state.  The physician must set forth a rationale underlying any opinion expressed in a legible report.  

6.  The RO should issue an SOC addressing the initial ratings assigned for depressive disorder (30 percent); tinnitus (10 percent); a right foot bunionectomy scar (10 percent); and, a left foot bunionectomy scar (10 percent).  These issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.

7.  The AMC should develop the TDIU claim as necessary.  Following development and adjudication of the TDIU claim, if the benefit is not granted, the AMC should submit it to the Director, Compensation and Pension Service, for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b) and § 3.321 (b).  

8.  Following the development set forth above, the AMC must re-adjudicate the claim for Dependents' Educational Assistance.  

9.  Following the above actions, if the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The SSOC should consider all evidence not mentioned in a previous SOC or SSOC.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for a scheduled VA examination, without good cause, could have adverse consequences on the claims.  38 C.F.R. § 3.655.




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


